DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 4/26/2021 is acknowledged.  
3.	Claims 1-46, 50, 51 and 55-68 have been cancelled.
4.	New claims 69-84 have been added.
5.	Claims 47-49, 52-54 and 69-84 are pending in this application.
6.	Claims 53, 54, 77, 78, 83 and 84 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 79-82 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
7.	Applicant elected without traverse of Group 1 (claims 47-52) and elected KLENETSMLLLELKRYpSPRRSLIERRGGRRRQRRKKRGY (SEQ ID NO: 25) as species of single chain peptide; and acute myeloid leukemia as species of type of cancer in the reply filed on 12/29/2020.  And as stated in the previous office action, acute myeloid leukemia as the elected species of type of cancer is drawn to the non-elected Invention 2.  Therefore, this species election would not be searched and examined in the current office action.
	Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a single chain peptide consisting of D-amino acids and comprising: an N-terminal portion comprising the amino acid sequence selected from KLENETSMLLLELEKIRK (SEQ ID NO: 19) and KLENETSMLLLEL (SEQ ID NO: 24); a C-terminal portion comprising the amino acid sequence RRRQRRKKRGY (SEQ 


Withdrawn Objection and Rejections 
8.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
9.	Objection to the drawings is hereby withdrawn in view of Applicant's amendment to the descriptions of the drawings in the specification.
10.	Objection to claims 47-49, 51 and 52 is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claim 51 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claims 47-49 and 51 under 35 U.S.C. 103 as being unpatentable over Hurtt (US 2012/0302503 A1, filed with IDS) in view of Meyer (EP 1884521 A1) is hereby withdrawn in view of Applicant's amendment to the claim.

New Rejections
Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Hurtt (US 2012/0302503 A1, filed with IDS) in view of Meyer (EP 1884521 A1, cited and enclosed in the previous office action).
The instant claims 73-76 are drawn to a single chain peptide consisting of D-amino acids and comprising: an N-terminal portion comprising the amino acid sequence LENETSML (SEQ ID NO: 35); a C-terminal portion comprising the amino acid sequence RRRQRRKKRGY (SEQ ID NO: 17); and the amino acid sequence therebetween comprising the amino acid sequence selected from PADSSLDNLIKRYpSPRRSLIERR (SEQ ID NO: 33), KRYpSPRRSLIERR (SEQ ID NO: 23) and PADSSLDNLIKRYpS (SEQ ID NO: 34).  
Please note: in view of the disclosure of instant specification and in the broadest reasonable interpretation, the Examiner is interpreting the single chain peptide recited in instant claim 74 does not require a linker to be present in between each of the three amino acid sequences.
dN dL dI dK dR dY dpS (SEQ ID NO: 11) as the amino acid sequence derived from CREB, for example, page 9, paragraph [0084].  It meets the limitation of the amino acid sequence of the N-terminal component recited in instant claim 73.  Hurtt further teaches the overall peptide can comprise additional spacer sequences between R1 and R2 that provide additional functionality such as enzymatic activity and so on, for example, page 5, paragraph [0043]; and claim 16.  It meets the limitation of instant claim 74.  Hurtt also teaches the peptide comprises an amino acid with a C-terminal amide modification, for example, page 1, paragraph [0006]; and page 2, paragraph [0017].  It meets the limitation of instant claim 76. 
The difference between the reference and instant claims 73-76 is that the reference does not have a specific example of a single chain peptide recited in instant claims 73-76; and does not teach the linker recited in instant claim 75. 
dR dR dR dQ dR dR dK dK dR G dY X (comprising the amino acid sequence of instant SEQ ID NO: 17) or SEQ ID NO: 6, for example, page 4, paragraph [0032]; and claim 3.  Hurtt further teaches the cell penetrating peptide R1 can be at either the N- or C-terminus of the single chain peptide, for example, page 1, paragraph [0006]; and claim 15.  Hurtt also teaches that in addition to SEQ ID NO: 11 in the single chain peptide of SEQ ID NO: 13, SEQ ID NO: 10 or 12 as the amino acid sequence derived from CREB, for example, page 1, paragraph [0006]; page 5, paragraph [0041]; and claim 7.  The peptide of SEQ ID NO: 12 in Hurtt is identical to the peptide of instant SEQ ID NO: 34.  Therefore, in view of the teachings of Hurtt as a whole, it would have been obvious to one of ordinary skilled in the art to modify the single chain peptide of SEQ ID NO: 13 in Hurtt and develop a single chain peptide comprising: an N-terminal component being SEQ ID NO: 8 in Hurtt (identical to the peptide of instant SEQ ID NO: 35) as the amino acid sequence derived from c-Myb, fused to the peptide of SEQ ID NO: 12 in Hurtt (the therebetween component, identical to the peptide of instant SEQ ID NO: 34) as the amino acid sequence derived from CREB, and a C-terminal portion being SEQ ID NO: 5 in Hurtt (comprising the amino acid sequence of instant SEQ ID NO: 17) as the cell penetrating peptide, wherein all the amino acid residues other than Gly are D-amino acids, and wherein the C-terminus is amidated.  Since Gly is an amino acid that does not have chiral center, there is no D-isomer of Gly.  The single chain peptide developed from the teachings of Hurtt as a whole is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
rrrqrrkkrgyin (comprising the amino acid sequence of instant SEQ ID NO: 17), for example, Abstract; and page 11, the 2nd paragraph.  Meyer further teaches linker such as GG is used to link components (I) and (II); and such linker permits component (II) to separate from component (I) after delivery into the target cell, for example, page 6, paragraph [0022].
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Hurtt and Meyer to develop a single chain peptide comprising: an N-terminal component being SEQ ID NO: 8 in Hurtt (identical to the peptide of instant SEQ ID NO: 35) as the amino acid sequence derived from c-Myb, fused to the peptide of SEQ ID NO: 12 in Hurtt (the therebetween component, identical to the peptide of instant SEQ ID NO: 34) as the amino acid sequence derived from CREB, and a C-terminal component being SEQ ID NO: 5 in Hurtt (comprising the amino acid sequence of instant SEQ ID NO: 17) as the cell penetrating peptide, wherein all the amino acid residues other than Gly are D-amino acids; wherein a linker GG is presented between the therebetween component and the C-terminal component; and wherein the C-terminus is amidated.  And as stated above, Gly is an amino acid that does not have chiral center; therefore, there is no D-isomer of Gly.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Hurtt and Meyer to develop a single chain peptide comprising: an N-terminal component being SEQ ID NO: 8 in Hurtt (identical to the peptide of instant SEQ dR dR dR dQ dR dR dK dK dR G dY X (comprising the amino acid sequence of instant SEQ ID NO: 17) or SEQ ID NO: 6.  Hurtt further teaches the cell penetrating peptide R1 can be at either the N- or C-terminus of the peptide.  Hurtt also teaches that in addition to SEQ ID NO: 11 in the single chain peptide of SEQ ID NO: 13, SEQ ID NO: 10 or 12 as the amino acid sequence derived from CREB.  Therefore, in view of the teachings of Hurtt as a whole, it would have been obvious to one of ordinary skilled in the art to modify the single chain peptide of SEQ ID NO: 13 in Hurtt and develop a single chain peptide comprising: an N-terminal component being SEQ ID NO: 8 in Hurtt (identical to the peptide of instant SEQ ID NO: 35) as the amino acid sequence derived from c-Myb, fused to the peptide of SEQ ID NO: 12 in Hurtt (the therebetween component, identical to the peptide of instant SEQ ID NO: 34) as the amino acid sequence derived from CREB, and a C-terminal portion being SEQ ID NO: 5 in Hurtt (comprising the amino acid sequence of instant SEQ ID NO: 17) as the cell penetrating peptide, wherein all the amino acid residues other than Gly are D-amino acids, and wherein the C-terminus is amidated.  Since Gly is an amino acid that does rrrqrrkkrgyin (comprising the amino acid sequence of instant SEQ ID NO: 17).  Meyer further teaches linker such as GG is used to link components (I) and (II); and such linker permits component (II) to separate from component (I) after delivery into the target cell.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Hurtt and Meyer to develop a single chain peptide comprising: an N-terminal component being SEQ ID NO: 8 in Hurtt (identical to the peptide of instant SEQ ID NO: 35) as the amino acid sequence derived from c-Myb, fused to the peptide of SEQ ID NO: 12 in Hurtt (the therebetween component, identical to the peptide of instant SEQ ID NO: 34) as the amino acid sequence derived from CREB, and a C-terminal component being SEQ ID NO: 5 in Hurtt (comprising the amino acid sequence of instant SEQ ID NO: 17) as the cell penetrating peptide, wherein all the amino acid residues other than Gly are D-amino acids; wherein a linker GG is presented between the therebetween component and the C-terminal component; and wherein the C-terminus is amidated.  
	


Allowable Subject Matter
16.	The single chain peptide recited in instant claims 47-49, 52 and 69-72 is free of prior art.  The closest prior art is Hurtt (US 2012/0302503 A1, filed with IDS).  The teachings of Hurtt is set forth in Section 15 above.  However, there is no teaching, motivation, or other type of suggestion to modify either the amino acid sequence derived from c-Myb or the amino acid sequence derived from CREB in Hurtt and arrive at the single chain peptide recited in instant claims 47-49, 52 and 69-72.  Therefore, the single chain peptide recited in instant claims 47-49, 52 and 69-72 is both novel and unobvious over the prior arts of record; and the claimed single chain peptide is markedly different from what exist in nature.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Claims 47-49, 52 and 69-72 are allowed.  Claims 73-76 are rejected.  Claims 53, 54 and 77-84 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LI N KOMATSU/Primary Examiner, Art Unit 1658